Per Curiam.
The allegations of the complaint are set out at length and allege a joint tort, and therefore the plaintiff could have brought her action against the nonresident defendants or against the resident defendants separately, because the resident defendants were in control of the train and actively engaged in the operation thereof.
This case is governed by the case of Hough v. R. R., 144 N. C., 692, and the decisive principles are fully discussed and determined in the case of Crisp v. Fibre Co., ante, 77. The judgment is
Affirmed.